 
Exhibit 10.51
EXCHANGE AGREEMENT
THE EXCHANGE GREEMENT (this "Agreement") is made and entered into effective as
of the 30 day of December, 2019, by and between GUIDED THERAPEUTICS, INC., a
Delaware corporation (the "Company") and the undersigned creditor of the Company
(the "Creditor").
WHEREAS, the Creditor is the payee of certain obligations owed to the Creditor
by the Company as set forth on Exhibit A hereto (the "Obligations");
WH EREAS, in satisfaction in full of the Obligations, which may include both
cash and associated warrants to purchase the Company's common stock, the
Creditor is willing to accept certain new securities of the Company as set forth
on Exhibit B hereto (the "Securities") and such transaction, the "Exchange",
thereby forfeiting any rights to warrants or other equity associated with such
Obligations;
WHEREAS, the Exchange is being made in reliance upon the exemption from
registration provided by Section 4(a)(2) of the Securities Act; and
WH EREAS, the Company and the Creditor desire to enter into this Agreement to
evidence and set forth the terms of the exchange of the Securities for and in
satisfaction of the Obligations;
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
intending to be legally bound hereby, the parties hereto, being duly sworn, do
covenant, agree and certify as follows:
I. Recitals. The parties hereto acknowledge and agree that the foregoing
recitals are true and accurate and constitute part of this Agreement to the same
extent as if contained in the body hereof.
2. Definitions. In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Obligations (as defined herein), and (b) the
following terms have the meanings set forth in this Section I. I :
"Affiliate" means any Creditor that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Creditor, as such terms are used in and construed under Rule 405 under the
Securities Act.
"Board of Directors" means the board of directors of the Company.
"Common Stock" means the common stock of the Company, par value $0.00 I per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
"Liens" means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
"Creditor" means an individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
"Securities" has the meaning set forth in the Preamble of this Agreement.
"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
 
1

 
 

3. Exchange and Satisfaction. The Obligations are hereby surrendered by the
Creditor and exchanged for the Securities and other considerations according to
the following terms and conditions.
a. As of December 7, 2019, the Creditor currently holds unsecured notes with
Company in the amount of $305,320, including both principal and interest,. Both
the Company and Creditor wish to continue their relationship under mutually
agreeable terms.
b. In lieu of agreeing to dismiss the entire amount of what the Creditor is
currently owed by the Company, the Creditor agrees to accept in exchange
1,167,630 shares of the Company's Stock and warrants to purchase the Company's
common shares, pursuant to a separate warrant agreement to be executed once the
Company has successfully completed a new financing as defined in Section 3c.
below. The schedule of warrants to purchase common shares of Guided Therapeutics
is listed below:
 

(i)
Warrants to purchase 928,318 shares at $0.20 (twenty cents) each.
(ii)
Warrants to purchase 11 9,656 shares at $0.25 (twenty-five cents) each.
(iii)
Warrants to purchase 11 9,656 shares at $0. 75 (seventy-five cents) each.

 

All warrants will be exercisable immediately upon issuance and will expire after
three years. Warrants will not have a cashless exercise provision unless they
are not registered within six (6) months of issuance.
c. Both parties agree that the exchange of debt for equity contemplated by this
Agreement shall occur once the Company has successfully raised a minimum of one
million dollars ($1,000,000) in a new financing.
d. A 10% blocker shall be effected such that the Creditor agrees to restrict its
holdings of the Company's Common Shares to less than 10% of the total number of
the Company's outstanding common shares at one point in time.
 
4. Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to Creditor:
(a) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder. The
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby and thereby have been duly authorized
by all necessary action on the part of the Company and no further action is
required by the Company, the Board of Directors or the Company's stockholders in
connection herewith or therewith. This Agreement have been (or upon delivery
will have been) duly executed by the Company and, when delivered in accordance
with the terms hereof and thereof, will constitute the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors' rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
(b) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with this Agreement, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens imposed by the
Company. The shares of Common Stock underlying the Securities (if any), when
issued in accordance with the terms of the Securities, will be validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the Company
other than restrictions on transfer required by law.
 
5. Representations and Warranties of the Creditor. Creditor hereby represents
and warrants as of the date hereof and as of the Closing Date to the Company as
follows (unless as of a specific date therein):
(a) Own Account. Creditor understands that the Securities are "restricted
securities" and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other Creditors to distribute or regarding the distribution of such
Securities in violation of the Securities Act or any applicable state securities
law (this representation and warranty not limiting such Creditor's right to sell
the Securities pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws). The Creditor is acquiring
the Securities hereunder in the ordinary course of its business.
 
 
2

 
 
 
(c) Creditor's Status. At the time the Creditor was offered the Securities, it
was, and as of the date hereof it is, an "accredited investor" as defined in
Rule 501 (a) under the Securities Act.
(d) Experience of Creditor. Creditor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Such Creditor is able to bear the economic risk of
an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.
 
1.
Release. The Creditor acknowledges and agrees that it shall have no further
rights or interest in, and shall not receive any further consideration, payment
or distribution of any kind with respect to, the Obligations. In such regard,
the Creditor hereby waives, relinquishes, remises and releases all rights,
claims, interests or liabilities, known and unknown, of any nature whatsoever in
law or equity which the Creditor may previously have had or may now or hereafter
have as against or to receive from the Company arising out of, resulting from or
relating to the Obligations or any rights or interest of the Creditor with
respect thereto.
2.
Transfer Restrictions. The Securities may only be disposed of in compliance with
state and federal securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144 under the
Securities Act, to the Company or to an Affiliate of a Creditor, the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act. As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this
Agreement. The Creditors agree to the imprinting of a legend on any of the
Securities in the following form:
 
[NEITH ER] THIS SECURITY [NOR THE SECURITIES TNTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMM ISSION OR THE SECURITIES COMM ISS ION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT"), AND, ACCORDTNGL Y, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR TN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THIS SECURITY [AND THE SECURITIES ISSUABLE
UPON [EXERCISE] [CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FTNANCIAL TNSTITUTION THAT IS AN "ACCREDITED INVESTOR" AS DEFTNED TN RULE 50
1(a) UNDER THE SECURITIES ACT OR OT HER LOAN SECURED BY SUCH SECURITIES.
8. Further Assurances. The Creditor shall hereafter, without further
consideration, execute and deliver promptly to the Company such further
consents, waivers, assignments, endorsements and other documents and
instruments, and to take all such further actions, as the Company may from time
to time reasonably request with respect to the exchange and satisfaction of the
Obligations Interest and the consummation in full thereof.
1.
Successors and Assigns. This Agreement is binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.
2.
Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which, when taken together, shall
constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have affixed their hands and seals by
signing this Agreement as of the day and year first above written.
[Signatures on Following Page]
  

 
3

 
Company:
GUIDED THERAPEUTICS, INC.
By: /s/ Gene S. Cartwright
Name: Gene Cartwright
Title: CEO
 
 
Creditor:
By: /s/ Richard Blumberg
Name: Richard Blumberg
 
 
 
4
